ps srevest department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil contact person identification_number telephone number employer_identification_number egend p o w o m i u t i q x i m m i s n i s k l u dear this is in response to your letter dated date as supplemented by additional correspondence requesting rulings relating to a specific proposed transaction you are referred to hereafter as a a the taxpayer in its capacity as personal representative of the estate of b and as trustee of the charitable_remainder_trust created under the last will and testament of b requests rulings on the proposed treatment of the termination of a charitable_remainder_trust under sec_507 sec_4941 and sec_4945 of the internal_revenue_code the code on july b executed a will the will provided that all of b’s assets other than her personal_property were to be placed into a testamentary charitable_remainder_annuity_trust hereafter the crat c is the only child of b c is the life-income beneficiary of the crat pursuant to the will c was to receive an annual payment during her lifetime equal to six percent of the value of the trust as established for federal estate_tax purposes the will further provided that at the end of c's life the balance of the trust was to be distributed equally to the d and the e exempt public_charities under sec_901 of the code b died on december at the age of a represents that the purpose of the proposed transaction is to settle extensive litigation involved in the probate of the will and subsequent administration of the crat and thereby to avoid the expenses delay and uncertainties of continued litigation the parties have reached a tentative agreement to settle several issues in various stages of litigation relating to the creation and funding of the crat as provided in the will of b under the terms of the proposed settlement agreement the estate of b will distribute estate assets to the crat which in turn will create a liquidating_trust and ultimately fund such liquidating_trust with virtually all of the assets of the crat the liquidating_trust will pay specific sums to d and e amounts remaining in the liquidating_trust after distributions to d and e and after payment of expenses will ultimately be distributed to c the annuity beneficiary of the crat the crat will terminate after its assets have been distributed to the liquidating_trust approximately w was transferred to the crat in also in w was distributed to c as an advance on her annuity distributions no other annuity payments have been made so far as a result of the examination of the estate_tax_return the internal_revenue_service determined the annual annuity_payment to c as z were transferred from the estate to the crat in march of assets valued at approximately xy the nature of the dispute in summary centers around the allegations by the estate of b and the crat that c misappropriated funds rightfully belonging to b’s estate c contends that the bulk of the assets of which a took possession through the civil litigation rightfully belong to c and that she is entitled to control those assets so that she can distribute those funds according to her mother's direction c also made a claim against the estate for a debt owed her and for annuity payments under the crat presently all parties with an interest in the outcome of these issues-c a d and e agree that the continued pursuit of these claims will result in the further dissipation of the assets in the estate and the trust after several months of negotiation all the above parties have reached the conclusion that the settlement represents the best solution for all involved the settlement provides in summary that c’s claims against the estate of b shall be allowed to the extent of s such amount shall be paid_by the estate of b to a as the trustee for the liquidation of assets for distribution pursuant to the terms of the settlement agreement and the terms of the crat c will withdraw any claim petition appeal of judgment or other action with regard to or against the estate of b and the crat including but not limited to any will_contest claims lis pendens or any other matter that would remain claims against or with regard to the estate the crat or the administration of either c and a have stipulated to the dismissal of proceedings in the f and to the release of all funds held in the name of c by gin the f to a the settlement agreement provides that c shall surrender disclaim and renounce her interest in annuity payments from the crat from forward the courts shall determine the annuity payments due to c prior to that period and upon such determination those amounts shall be paid to the liquidating_trust for disposition in accordance with the terms of the liquidating_trust such funds shall be transferred to the charitable_remainder_trust and then to the liquidating_trust it is represented that the charitable beneficiaries d and e the personal representative a and the crat through a shall provide notice to the federal district_court for the state of h that their losses have been adequately provided for under the terms of the settlement agreement the estate has approximately t in assets after paying the administrative and attorneys’ fees and certain specified expenses the estate will be closed and its remaining assets will be distributed to the crat the crat will then distribute all of its assets to the liquidating_trust it is represented that the liquidating_trust is intended to be a grantor_trust for income_tax purposes with c treated as grantor of the trust liabilities associated with the payment of annuities from the crat and termination of the crat and the distribution of the crat's assets and for any other tax_liabilities that result from such matters c will be solely responsible for income_tax based on the above you have requested the following rulings the proposed early termination of the crat pursuant to the settlement agreement will not constitute a taxable_termination of a private_foundation under sec_507 of the code the proposed early termination of the crat and the ultimate distribution of such trust's assets to c d and e pursuant to the settlement agreement will not constitute an act or acts of self-dealing under sec_4941 of the code with respect to the crat the ultimate distribution of the crat’s assets to c e and d pursuant to the settlement agreement will not constitute a taxable_expenditure or expenditures under sec_4945 of the code law_and analysis sec_509 of the code provides that any organization described in sec_501 and not described in paragraph or of sec_509 is classified as a private_foundation chapter of the code contains several penalty excise_taxes that apply only to private_foundations included in this group of taxes are taxes imposed on direct or indirect acts of self-dealing sec_4941 and taxes imposed on taxable_expenditures sec_4945 sec_507 of the code imposes a tax on private_foundations terminated under sec_507 equal to the lesser_of the value of the net assets of the private_foundation or the value of the aggregate tax_benefit resulting form tax-exempt status sec_4941 a of the code imposes on each act of self-dealing by a disqualified_person an initial tax equal to percent of the amount_involved with respect to the act of self-dealing for each year in the taxable_period sec_4941 of the code imposes an excise_tax in any case where tax is imposed under sec_4941 on the participation of any foundation_manager in any act of self-dealing between a disqualified_person an a private_foundation section d a of the code provides that for purposes of this section the term self- dealing means any direct or indirect sale_or_exchange or leasing of property between a private_foundation and a disqualified_person sec_4941 of the code defines self-dealing as any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4946 of the code provides that the term disqualified_person with respect to a private_foundation includes a substantial_contributor to the foundation including the creator of a_trust a family_member of a substantial_contributor including children and foundation_manager including a trustee sec_4947 of the code in referencing split-interest_trusts provides that in the case of a_trust which is not exempt from tax under sec_507 not all the unexpired interests in which are devoted to one or more of the purposes described in sec_170 and which has amounts in trust for which a deduction was allowed under sec_170 sec_545 sec_642 sec_2055 sec_2106 or sec_2522 sec_507 relating to termination of private_foundation_status sec_508 relating to governing instruments to the extent applicable to a_trust described in this paragraph sec_4941 relating to taxes on self-dealing sec_4943 relating to taxes on excess_business_holdings except as provided in subsection b sec_4944 relating to investments which jeopardize charitable purpose except as provided in subsection b and sec_4945 relating to taxes on taxable_expenditures shall apply as if such trust were a private_foundation sec_53_4947-1 of the treasury regulations the regulations provides that a split- interest trust is subject_to the provisions of sec_507 except as provided in sec_53_4947-1 e e to the extent applicable to a split interest trust except as provided in sec_4947 except as provided in sec_4947 and sec_4945 in the same manner as if such trust were a private_foundation sec_53_4947-1 of the regulations provides in general that under sec_4947 sec_4941 does not apply to any amounts payable under the terms of a split interest trust to income beneficiaries unless a deduction was allowed under sec_170 sec_2055 or sec_2522 with respect to the income_interest of any such beneficiary example makes clear that this rule applies to unitrust and annuity distributions sec_53 a of the regulations provides that for the purposes of sec_4941 only the term disqualified_person shall not include any organization which is described in sec_501 other than any organization described in sec_509 sec_53 a of the code defines the term substantial_contributor as any person who contributed more than dollar_figure to the private_foundation if such amount is more than two percent of the total contributions received by the private_foundation in the year of such contribution under the rationale of the decisions in 572_fsupp_9 e d ark aff'd 718_f2d_290 8' cir cert den 466_us_962 and reis 87_tc_1016 self-dealing under sec_4941 may occur by virtue of the transfer of property held in an estate to which a private_foundation has an interest or expectancy under the terms of the will or revocable_trust if a court were to determine that a private_foundation in fact has no interest or expectancy with respect to any specific property there is then no context in which a self-dealing transaction might arise with respect to such specific property this principle is applicable with respect to the settlement proposed in this case this settlement resolved most litigation between the parties and determined rights and ownership of the parties in and to property of the estate of b it cannot be said that any transfers pursuant to the settlement agreement raises any questions of self-dealing since each party under such settlement agreement is viewed as receiving the assets and property she or it was entitled to receive on the death of b when the terms of the will became final viewed as merely carrying out the legal rights and obligations under the will is not applicable all interested parties are similarly section furthermore the effect of the settlement is to treat the crat as though it were no longer a split interest trust and sec_4947 will no longer apply and thus sec_507 will not apply accordingly we rule as follows the termination of the crat pursuant to the settlement agreement will not constitute a taxable_termination of a private_foundation under sec_507 of the code the termination of the crat and the ultimate disposition of such trust assets to c d and e pursuant to the settlement agreement will not constitute an act of self-dealing under sec_4941 of the code with respect to the estate of b and with respect to the crat the termination of the crat and the ultimate disposition of such trust assets to c d and e pursuant to the settlement agreement will not constitute an act of self-dealing under sec_4941 of the code with respect to a the ultimate distribution of the crat's assets to c e and d pursuant to the settlement agreement will not constitute a taxable_expenditure or expenditures under sec_4945 of the cade as to the crat this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied concerning the federal income gift and or estate_tax consequences of any aspect of any transaction or item discussed or referenced in this jetter this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely robert c harper jr manager exempt_organizations technical group enclosure notice
